

EXECUTION COPY




¥300,000,000,000
TERM LOAN AGREEMENT


dated as of
May 12, 2020
among
MEDTRONIC GLOBAL HOLDINGS S.C.A.
as Borrower,


and
MEDTRONIC, INC.
and
MEDTRONIC PLC,
as Guarantors,


THE LENDERS PARTY HERETO,
and
MIZUHO BANK, LTD.,
as Administrative Agent








DOCS02/1169812


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I Definitions
1
Section 1.01. Defined Terms.
1
Section 1.02. Terms Generally.
15
Section 1.03. Accounting Terms; GAAP.
16
Section 1.04. Times of Day
16
Article II The Credits
16
Section 2.01. Commitments.
16
Section 2.02. Loans and Borrowings.
16
Section 2.03. Requests for Borrowings.
17
Section 2.04. [Reserved]
17
Section 2.05. [Reserved].
17
Section 2.06. Funding of Borrowings.
17
Section 2.07. Interest Elections.
18
Section 2.08. Termination and Reduction of Commitments.
19
Section 2.09. Repayment of Loans; Evidence of Debt.
20
Section 2.10. Prepayment of Loans.
20
Section 2.11. Fees.
21
Section 2.12. Interest.
21
Section 2.13. Alternate Rate of Interest.
22
Section 2.14. Increased Costs.
22
Section 2.15. Break Funding Payments.
23
Section 2.16. Taxes.
24
Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
26
Section 2.18. Mitigation Obligations; Replacement of Lenders.
27
Section 2.19. [Reserved].
28
Section 2.20. Extension of Maturity Date.
28
Section 2.21. [Reserved].
28
Section 2.22. Defaulting Lenders.
28
Article III Representations and Warranties
29
Section 3.01. Organization; Powers.
29
Section 3.02. Authorization; Enforceability.
30
Section 3.03. Governmental Approvals; No Conflicts.
30
Section 3.04. Financial Condition; No Material Adverse Change.
30
Section 3.05. [Reserved].
30
Section 3.06. Litigation and Environmental Matters.
30

        1

--------------------------------------------------------------------------------



Section 3.07. Compliance with Laws; Sanctions; Anti-Corruption.
31
Section 3.08. Investment Company Status.
31
Section 3.09. Taxes.
31
Section 3.10. ERISA.
32
Section 3.11. Disclosure.
32
Section 3.12. Federal Regulations.
32
Section 3.13. Purpose of Loans.
32
Section 3.14. Affected Financial Institutions.
33
Article IV Conditions
33
Section 4.01. Closing Conditions.
33
Section 4.02. Each Credit Event.
34
Article V Affirmative Covenants
35
Section 5.01. Financial Statements and Other Information.
35
Section 5.02. Notices of Material Events.
36
Section 5.03. Existence; Conduct of Business.
37
Section 5.04. Payment of Taxes.
37
Section 5.05. Maintenance of Properties; Insurance.
37
Section 5.06. Books and Records; Inspection Rights.
37
Section 5.07. Compliance with Laws.
38
Section 5.08. Use of Proceeds.
38
Section 5.09. Maintenance of Accreditation, Etc.
38
Article VI Negative Covenants
38
Section 6.01. Indebtedness.
38
Section 6.02. Liens.
39
Section 6.03. Fundamental Changes.
41
Section 6.04. Business Activity.
42
Section 6.05. Sanctions.
42
Section 6.06. Anti-Corruption Laws; Anti-Money Laundering Laws.
42
Article VII Events of Default
42
Section 7.01. Events of Default.
42
Article VIII The Administrative Agent
45
Section 8.01. Appointment and Authority.
45
Section 8.02. Rights as a Lender.
45
Section 8.03. Exculpatory Provisions.
46
Section 8.04. Reliance by Administrative Agent.
47
Section 8.05. Delegation of Duties.
47
Section 8.06. Resignation of Administrative Agent.
47
Section 8.07. Non-Reliance on Administrative Agent and Other Lenders.
48
Section 8.08. [Reserved].
49

        2

--------------------------------------------------------------------------------



Section 8.09. Administrative Agent May File Proofs of Claim.
49
Section 8.10. Indemnification of Administrative Agent.
49
Section 8.11. Guaranty Matters
50
Article IX
50
Section 9.01. The Guaranty.
50
Section 9.02. Nature of Guaranty Unconditional.
51
Section 9.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.
52
Section 9.04. Waiver by the Guarantors.
52
Section 9.05. Subrogation.
52
Section 9.06. Stay of Acceleration.
52
Section 9.07. Limitation on Obligations Guaranteed.
53
Section 9.08. Scheme.
53
Section 9.09. Additional to Other Documents.
53
Article X Miscellaneous
54
Section 10.01. Notices.
54
Section 10.02. Waivers; Amendments.
56
Section 10.03. Expenses; Indemnity; Damage Waiver.
57
Section 10.04. Successors and Assigns.
58
Section 10.05. Survival.
62
Section 10.06. Counterparts; Integration; Effectiveness.
62
Section 10.07. Severability.
63
Section 10.08. Right of Setoff.
63
Section 10.09. Governing Law; Jurisdiction; Consent to and Appointment for
Service of Process.
63
Section 10.10. WAIVER OF JURY TRIAL.
64
Section 10.11. Headings.
65
Section 10.12. Confidentiality.
65
Section 10.13. Patriot Act Notice.
65
Section 10.14. Electronic Execution of Assignments and Certain Other Documents.
66
Section 10.15. No Advisory or Fiduciary Responsibility.
66
Section 10.16. [Reserved].
67
Section 10.17. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
67
Section 10.18. Acknowledgement Regarding Any Supported QFCs.
67

SCHEDULES:
Schedule 2.01 - Commitments
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 10.01 - Administrative Agent’s Office; Certain Addresses for Notices
        3

--------------------------------------------------------------------------------



EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Borrowing Request
Exhibit C - Form of Interest Election Request




        4


--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
This Term Loan Agreement (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of May 12, 2020, is by and among MEDTRONIC GLOBAL HOLDINGS S.C.A., a
partnership limited by shares (société en commandite par actions) incorporated
under the laws of the Grand Duchy of Luxembourg having its registered office at
40, Avenue Monterey, L-2163 Luxembourg, Grand Duchy of Luxembourg, and
registered with the Luxembourg trade and companies register under the number B
191 129 (the “Company”), MEDTRONIC, INC., a Minnesota corporation (“Medtronic”),
MEDTRONIC PLC, an Irish public limited company (“Parent”), the Lenders (as
defined below) party hereto and MIZUHO BANK, LTD. (“Mizuho”), as Administrative
Agent.
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
Section 1.01. Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“$” refers to lawful money of the United States of America.
“Act” means the Companies Act 2014 of Ireland, as amended.
“Administrative Agent” means Mizuho, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.01, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent-Related Persons” means the Administrative Agent (including any successor
agent), together with its Affiliates, and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.
“Agreement” has the meaning set forth in the introduction hereto.


DOCS02/1169812

--------------------------------------------------------------------------------



“Alternative TIBOR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative TIBOR Rate; provided that
Alternative TIBOR Rate Advances shall only be available in the circumstances
described in Section 2.13.
“Alternative TIBOR Rate” means, for any Interest Period, the interest rate per
annum at which the Administrative Agent offers to place deposits in Yen with
leading banks in the Tokyo interbank market at approximately 11:00 A.M. (Tokyo
time) two Tokyo Business Days prior to the first day of such Interest Period in
the approximate amount of the Advance and having a maturity equal to such
Interest Period; provided that if such rate is less than zero, the Alternative
TIBOR Rate shall be deemed to be zero for the purposes of this Agreement.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the total Credit Exposure
of all Lenders represented by such Lender’s Credit Exposure. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
“Applicable Margin” means 0.50% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
        2



--------------------------------------------------------------------------------



“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowing” means a borrowing consisting of TIBOR Rate Advances or Alternative
TIBOR Rate Advances, as applicable, made, Converted or continued on the same
date and as to which a single Interest Period is in effect.
“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, in substantially the form of Exhibit B or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Financial Officer
of the Company.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Tokyo, Japan are authorized or
required by law to remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations would have been required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP as in effect on
December 31, 2018 (had such leases been in effect on such date), and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP as in effect on December 31, 2018.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of Parent; (b) over any period of 12 months, a
majority of the members of the board of directors of Parent cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board (with such approval either by a specific vote or
by approval of Parent’s proxy statement in which such member was
        3



--------------------------------------------------------------------------------



named as a nominee for election as a director); or (c) the failure of the
Company to be a direct or indirect wholly-owned subsidiary of Parent.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, however, that notwithstanding anything
herein to the contrary, (i) “Change in Law” shall include all requests, rules,
guidelines or directives issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, regardless
of the date adopted, issued, promulgated or implemented and (ii) no Lender shall
be entitled to seek compensation for costs incurred under clause (i) above if it
shall not be the general policy of such Lender at such time to seek compensation
from other borrowers whose transactions with such Lender are similarly affected
by the change in circumstances giving rise to such costs and the applicable
Lender is generally not seeking such compensation from such borrower (but no
Lender shall be required to disclose any confidential or proprietary information
to confirm the foregoing).
“Closing Date” means May 12, 2020.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be reduced from time to time pursuant to Section 2.08. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
“Company” has the meaning set forth in the introductory statements hereto.
“Consolidated Net Tangible Assets” means at any date of determination, the
aggregate amount of total assets which would appear on the consolidated balance
sheet of Parent (less applicable reserves and other properly deductible items)
after deducting therefrom (a) all current liabilities (excluding any
indebtedness for money borrowed having a maturity of less than 12 months from
the date of the then most recent consolidated balance sheet of Parent but which
by its terms is renewable or extendible beyond 12 months from such date at the
option of the borrower) and (b) all goodwill, trade names, patents, unamortized
debt discount and expense and any other like
        4



--------------------------------------------------------------------------------



intangibles, all as set forth on Parent’s then most recent consolidated balance
sheet and computed in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means a collective reference to this Agreement, the
promissory notes, if any, and all other related agreements and documents issued
or delivered hereunder or thereunder or pursuant hereto or thereto and any
amendments, modifications or supplements hereto or to any other Credit Document
or waivers hereof or to any other Credit Document and “Credit Document” means
any one of them.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans plus such Lender’s unused
Commitment at such time.
“Credit Parties” means the Company and the Guarantors.
“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, passage of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing in a manner reasonably satisfactory to the Administrative Agent and the
Company that it will comply with its funding obligations hereunder, provided
that such Lender shall cease to be a Defaulting Lender upon the Administrative
Agent’s receipt of such written confirmation,
        5



--------------------------------------------------------------------------------



or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.22(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
Lender promptly following such determination.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory itself is the subject of any Sanctions that
broadly prohibit dealings with that country, region or territory.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in any reports, schedules, forms, proxy
statements, prospectuses (including prospectus supplements), registration
statements and other information filed with the SEC or furnished to the SEC
pursuant to the Securities Exchange Act of 1934, in each case, filed or
furnished before the Closing Date and which are available to the Lenders before
the Closing Date.
“Disqualified Lender” means a Lender that has failed to provide U.S. Internal
Revenue Service forms and other customary documentation certifying as to such
Lender’s tax residence, or that has failed to establish that it would be
entitled to full exemption from U.S. federal withholding tax with respect to
payments of interest on the Loans if the Company were a U.S. resident for U.S.
tax purposes, in each case on or prior to the date of its execution and delivery
of this Agreement or on the date of the Assignment and Assumption pursuant to
which it becomes a Lender, as applicable.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
        6



--------------------------------------------------------------------------------



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any Plan fails to
satisfy the minimum funding requirements described in Section 302 or 303 of
ERISA or Section 412 of the Code; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by Parent
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by Parent or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by Parent or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by Parent or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Parent or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to
        7



--------------------------------------------------------------------------------



be, insolvent or in reorganization, or in endangered or critical status, within
the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case (i) imposed by the United States of America, or by
the jurisdiction under the laws of which such Recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.18(b)), any United States or Luxembourg
withholding tax at a rate that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
that would be so imposed if the Company were treated as a U.S. resident for U.S.
federal income tax purposes), except to the extent that such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 2.16(a), (c) Taxes attributable to such Recipient’s failure or inability
to comply with Section 2.16(e), and (d) any withholding Taxes imposed under
FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations in respect of the foregoing, any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Fee Letter” means the letter agreement dated May 12, 2020 addressed to the
Company from the Administrative Agent, as amended, modified, restated or
otherwise supplemented from time to time.
“Financial Officer” means any director, the chief financial officer, principal
accounting officer, senior vice president of finance, treasurer, assistant
treasurer, controller or assistant controller of a Credit Party or any officer
having substantially the same position for a Credit Party or any other officer
or employee of a Credit Party designated in or pursuant to an agreement between
the Company and the Administrative Agent.
“Foreign Lender” means any Lender that is (i) organized under the laws of a
jurisdiction other than that in which the Company is located or (ii) a Non-U.S.
Lender.
        8



--------------------------------------------------------------------------------



For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Granting Lender” has the meaning set forth in Section 10.04(h).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning set forth in Section 9.01.
“Guarantors” means Parent and Medtronic.
“Guaranty” means the Guarantee of each of the Guarantors contained in Article
IX.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
        9



--------------------------------------------------------------------------------



“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to similar cash advances, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable or other like obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (i) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall exclude Indebtedness of any Credit Party to
any other Credit Party or any Subsidiary of any Credit Party and Indebtedness of
any Subsidiary of any Credit Party to any Credit Party or any other Subsidiary
of any Credit Party.
“Indemnified Liabilities” shall have the meaning assigned to such term in
Section 10.03(b).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 10.03(b).
“Information” has the meaning specified in Section 10.12.
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit C, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Financial Officer of the Company.
“Interest Payment Date” means with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part.
“Interest Period” means with respect to any Borrowing, the period commencing on
the date of disbursement, conversion or continuation of such Borrowing and
ending on
        10



--------------------------------------------------------------------------------



the numerically corresponding day in the calendar month that is one or three
months thereafter, as the Company may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the Maturity Date.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided, however, that financing statements filed in
connection with true leases or operating leases shall not constitute a “Lien”
for purposes of this Agreement.
“Loans” means the loans made by the Lenders to the Company pursuant to Article
II of this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of Parent and its Subsidiaries taken
as a whole, (b) the ability of the Credit Parties to perform any of their
respective obligations under this Agreement or (c) the legal rights of or
benefits available to the Lenders under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Parent and its Subsidiaries in an aggregate principal amount exceeding
$200,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent or such Subsidiary would be required to pay
if such Hedging Agreement were terminated at such time.
“Maturity Date” means the date that is six months after the Closing Date,
subject to the extension thereof pursuant to Section 2.20.
“Medtronic” has the meaning set forth in the introductory statements hereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
        11



--------------------------------------------------------------------------------



“Non-U.S. Lender” means any Lender that is not a “United States person” under
the Code and United States Treasury Regulations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.18(b)).
“Overnight Rate” means, for any day, the rate of interest per annum as
determined by the Administrative Agent at which overnight or weekend deposits in
Yen, in an amount approximately equal to the amount with respect to which such
rate is being determined, would be offered for such day or weekend by a branch
or Affiliate of the Administrative Agent in the Tokyo interbank market for Yen
to major banks in such interbank market, plus any taxes, levies, imposts,
duties, deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in Yen; provided that if such rate is less than zero, the Overnight Rate
shall be deemed to be zero for purposes of this Agreement.
“Parent” has the meaning set forth in the introductory statements hereto.
“Parent Materials” has the meaning specified in Section 5.01.
“Participant Register” has the meaning set forth in Section 10.04(f).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Parent or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 5.01.
        12



--------------------------------------------------------------------------------



“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning set forth in Section 10.04(c).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures
representing more than 50% of the sum of the total Credit Exposures at such
time, provided that the portion of the total Credit Exposures held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
chief accounting officer, corporate controller or general counsel of such
Person.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Sanction(s)” means any international economic sanctions program administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.
“SEC” means the United States Securities and Exchange Commission.
“SPC” has the meaning set forth in Section 10.04(h).
“Same Day Funds” means same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions.
“Significant Subsidiary” means, at any particular time, any Subsidiary of Parent
(or such Subsidiary and its subsidiaries taken together) that would be a
“significant subsidiary” of Parent within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
        13



--------------------------------------------------------------------------------



“Subsidiary” means, with respect to any Credit Party, any Person that as of the
relevant date is a subsidiary of such Credit Party.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest and penalties with respect thereto).
“TIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
based on the TIBOR Rate.
“TIBOR Rate” means, for any Interest Period, the interest rate per annum
appearing on Reuters screen page 17097 (or, in the event that such rate does not
appear on such screen page, on any successor or substitute page on such screen
that displays such rate) as the Tokyo interbank offered rate in Yen published by
Ippan Shadan Hojin JBA TIBOR Administration (or in the event that such rate does
not appear on any such screen page, on the appropriate page of a comparable
commercially available source which publishes that rate from time to time, as
selected by the Administrative Agent in its reasonable discretion (provided,
that the Administrative Agent shall have generally selected such page for
similarly situated borrowers)) at approximately 11:00 A.M. (Tokyo time) two
Tokyo Business Days prior to the first day of such Interest Period in the
approximate amount of the Advance and having a maturity equal to such Interest
Period; provided that if such rate is less than zero, the TIBOR Rate shall be
deemed to be zero for the purposes of this Agreement.
“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement, the borrowing of Loans, the use of the proceeds
thereof, the guarantees of any obligations hereunder by the Guarantors.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA
        14



--------------------------------------------------------------------------------



Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule, and (b) with respect to the United Kingdom, any
powers of the applicable Resolution Authority under the Bail-In Legislation to
cancel, reduce, modify or change the form of a liability of any UK Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers..
“Yen” and “¥” mean the lawful currency of Japan.
Section 1.02. Terms Generally.
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof’
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
        15



--------------------------------------------------------------------------------



Section 1.03. Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For purposes of this Agreement, GAAP will be deemed to treat operating
leases and capital leases each in a manner consistent with its treatment under
GAAP as in effect on December 31, 2018, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.
Section 1.04. Times of Day
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
ARTICLE II
THE CREDITS
Section 2.01. Commitments.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a Loan in Yen to the Company, in a single drawing on the Closing
Date or one Business Day immediately thereafter (as specified by the Company in
the applicable Notice of Borrowing), in an aggregate amount not to exceed such
Lender’s Commitment immediately prior to the making of such Loan; provided that
the Company may elect to borrow up to 50% of the Commitments on a second
Business Day to occur not later than 30 days after the Closing Date, and each
Lender severally agrees to make a Loan in Yen to the Company in such Lender’s
pro rata portion of such amount. Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed.
Section 2.02. Loans and Borrowings.
(a)  Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
        16



--------------------------------------------------------------------------------



(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of TIBOR
Rate Loans. Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Company to
repay such Loan in accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in a minimum aggregate amount of ¥10,000,000,000 and integral
multiples of ¥1,000,000,000 in excess thereof. There shall not at any time be
more than an aggregate total of ten Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the latest
Maturity Date then in effect.
Section 2.03. Requests for Borrowings.
To request a Borrowing, the Company shall notify the Administrative Agent of
such request by telephone or a Borrowing Request not later than 12:00 noon, four
Business Days (or in the case of the Borrowing on the Closing Date, such shorter
period as the Administrative Agent may allow) before the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall, if made
by telephone, be confirmed immediately by delivery to the Administrative Agent
of a Borrowing Request. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and
(iv) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no Interest Period is specified with respect to any requested Borrowing, then
the Company shall be deemed to have selected an Interest Period of three months’
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04. [Reserved]
Section 2.05. [Reserved].
Section 2.06. Funding of Borrowings.
        17



--------------------------------------------------------------------------------



(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of Same Day Funds by 2:30 p.m., to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Company either by (i) promptly crediting the amounts so received, in like
funds, to an account of the Company maintained with the Administrative Agent or
(ii) prompt wire transfer of such funds, in each case in accordance with
instructions provided to (and acceptable to) the Administrative Agent by the
Company in the applicable Borrowing Request.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (i) in the case of a payment to be made by such Lender, the Overnight Rate,
plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of the Company, the interest rate applicable at the time to Loans
comprising such Borrowing. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.07. Interest Elections.
(a) Each Borrowing shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Company may elect Interest Periods therefor,
all as provided in this Section. The Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone or by an Interest Election
Request by the time that a Borrowing Request would be required under Section
2.03 if the Company were requesting a Borrowing to be made on the effective date
of such election. Each such Interest Election Request shall be irrevocable and
shall, if made by telephone, be confirmed immediately by delivery to the
Administrative Agent of an Interest Election Request.
(c) Each such Interest Election Request shall specify the following information
in compliance with Section 2.02:
        18



--------------------------------------------------------------------------------



(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) below shall be
specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and
(iii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”
If any such Interest Election Request does not specify an Interest Period, then
the Company shall be deemed to have selected an Interest Period of three months’
duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as a Borrowing with an
Interest Period of three months’ duration. Except as otherwise provided herein,
a Loan may be continued or converted only on the last day of an Interest Period
for such Loan.
Section 2.08 Termination and Reduction of Commitments.
(a) Unless previously terminated, the Commitment of each Lender shall be
automatically and permanently reduced on the date of the initial Borrowing by
the principal amount of such Lender’s Loans made on such date, and shall
terminate on the earlier of (i) the date of the second Borrowing and (ii) the
date that is 30 days after the Closing Date (after giving effect to any Loans
made on such date).
(b) The Company may at any time terminate, or from time to time reduce, the
Commitments in whole or in part; provided that each reduction of the Commitments
shall be in an aggregate amount not less than ¥10,000,000,000 and integral
multiples of ¥1,000,000,000 in excess thereof.
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
four Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Company may state that such notice is conditioned upon the
occurrence or non-
        19



--------------------------------------------------------------------------------



occurrence of one or more financings or other transactions, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
Section 2.09. Repayment of Loans; Evidence of Debt.
(a) The Company hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan and all interest, fees and other amounts payable hereunder on the Maturity
Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Company to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall be conclusive evidence (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Company
to repay the Loans in accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and in a form
approved by the Administrative Agent and the Company. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.
Section 2.10. Prepayment of Loans.
(a) The Company shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty, subject to
Section 2.15 and subject to prior notice in accordance with paragraph (b) of
this Section.
(b) The Company shall notify the Administrative Agent by telephone (confirmed by
a notice which must be in a form acceptable to the Administrative Agent) of any
prepayment hereunder four Business Days prior to any date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or
        20



--------------------------------------------------------------------------------



portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.
Section 2.11. Fees.
The Company agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times agreed upon between the Company and the
Administrative Agent in the Fee Letter.
Section 2.12. Interest.
(a) The Loans comprising each TIBOR Rate Borrowing shall bear interest at a rate
per annum equal to the TIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(b) The Loans comprising each Alternative TIBOR Rate Borrowing shall bear
interest at a rate per annum equal to the Alternative TIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Company hereunder is not paid when due
(following the expiration of any grace period specified in Section 7.01),
whether at stated maturity, upon acceleration or otherwise, and remains unpaid,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided above or (ii) in the
case of any other amount, 2% plus the rate applicable TIBOR Rate Loans having an
Interest Period of three months pursuant to Section 2.12(a).
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e) All interest hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
TIBOR Rate Alternative TIBOR Rate shall
        21



--------------------------------------------------------------------------------



be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Section 2.13. Alternate Rate of Interest.
If prior to the commencement of any Interest Period:
(i) the Required Lenders reasonably determine (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the TIBOR Rate for such Interest Period; or
(ii) the Administrative Agent is advised by the Required Lenders that the TIBOR
Rate for such Interest Period will not, in their reasonable judgment, adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, the Company shall, at
its option, on the last date of the then-existing Interest Period therefor,
either (A) prepay all such TIBOR Rate Advances or (B) convert all such TIBOR
Rate Advances into Alternative TIBOR Rate Advances.
Section 2.14. Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any compulsory loan, insurance charge,
reserve, liquidity, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender;
(ii) subject any Recipient to any Taxes (other than Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or TIBOR Rate Loans;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any TIBOR Rate Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Company will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
        22



--------------------------------------------------------------------------------



(b) If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and the method of calculating such
amounts, in reasonable detail, shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or reductions incurred
more than six months prior to the date that such Lender notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.
Section 2.15. Break Funding Payments.
In the event of (a) the payment of any principal of any TIBOR Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any TIBOR Rate Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.10(b) if such notice is revoked in accordance
herewith two Business Days or less before the specified effective date), (d) the
assignment of any TIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.18 or (e) any failure by the Company to make payment of any Loan,
then, in any such event, the Company shall compensate each Lender for the loss,
cost and expense (but not loss of profit) attributable to such event. The loss
to any Lender attributable to any such event shall be deemed to include an
amount reasonably determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest
        23



--------------------------------------------------------------------------------



Period that would have resulted from such borrowing, conversion or continuation)
if the interest rate payable on such deposit were equal to the TIBOR Rate for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for deposits in Yen from other banks in
the TIBOR market at the commencement of such period. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Section 2.16. Taxes.
(a) Any and all payments by or on account of any obligation of any Credit Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Withholding Agent shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions attributable to additional sums
payable under this Section) the Administrative Agent or each Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes or Other Taxes been made, (ii) the applicable
Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b) In addition, the Credit Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of any Other Taxes.
(c) Each of the Credit Parties shall, and does hereby, indemnify the
Administrative Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Credit Parties to a Governmental Authority, the Credit Parties shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
        24



--------------------------------------------------------------------------------



(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement or on the date of the Assignment and Assumption pursuant to which it
becomes a Lender, as applicable, shall provide the Credit Parties with any form
or certificate that is required by any taxing authority, (including a copy of
Internal Revenue Service Forms W-9, W-8BEN, W-8BEN-E or W-8ECI, as appropriate,
or any successor or other form prescribed by the Internal Revenue Service),
certifying that such Lender is exempt from or entitled to a reduced rate of
withholding taxes on payments pursuant to this Agreement. Each Lender shall
provide, to the extent they are legally eligible to do so, (A) to the Credit
Parties and the Administrative Agent, the foregoing U.S. federal withholding tax
certifications as if the Company were resident in the United States for U.S.
federal income tax purposes, and (B) to the Credit Parties, any other
information requested by the Company that it reasonably deems necessary in order
for it and its Affiliates to comply with their U.S. or foreign tax obligations
or to avoid the imposition of U.S. or non-U.S. withholding tax. Thereafter, each
Lender shall provide additional forms or certificates (i) to the extent a form
or certificate previously provided has been inaccurate, invalid or otherwise
ceases to be effective or (ii) as requested in writing by the Credit Parties or
the Administrative Agent. If any Lender fails to comply with the provisions of
this Section, the Credit Parties, may, as applicable and as required by law,
deduct and withhold federal income tax payments from payments to such Lender
under this Agreement. The obligation of the Lenders under this Section shall
survive the payment of all obligations and the resignation or replacement of the
Administrative Agent.
(f) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if the Company is or were treated as
resident in the United States for U.S. federal income tax purposes and such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Credit Parties and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Credit Parties or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Credit Parties or the Administrative Agent as may be
necessary for the Credit Parties or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date hereof.
(g) Any Lender claiming any additional amounts payable pursuant to this Section
2.16 agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to select or change the jurisdiction of its
applicable lending office if the making of such a selection or change would
avoid the need for, or reduce the amount of, any such additional amounts that
may thereafter accrue and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender.
(h) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.16,
which refund
        25



--------------------------------------------------------------------------------



in the good faith judgment of such Lender or the Administrative Agent, as the
case may be, (and without any obligation to disclose its tax records) is
allocable to such payment made under this Section 2.16, the amount of such
refund (together with any interest received thereon and reduced by reasonable
costs incurred in obtaining such refund) promptly shall be paid to the
applicable Credit Party to the extent payment has been made in full by such
Credit Party pursuant to this Section 2.16.
Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Yen and in Same Day Funds prior to 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest shall continue to accrue. If any payment to be made by the
Company shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Parent or any of its
Subsidiaries or Affiliates thereof (as to which the provisions of this paragraph
shall apply). The Company consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements
        26



--------------------------------------------------------------------------------



may exercise against the Company rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Company in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(a) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.18. Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.14, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees, on a joint and several basis, to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b) If any Lender requests compensation under Section 2.14, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to
        27



--------------------------------------------------------------------------------



it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest) or the Company (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable law and (v) in the case of any
such assignment resulting from a Lender becoming a Defaulting Lender, no Default
shall have occurred and be continuing. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.
Section 2.19. [Reserved].
Section 2.20. Extension of Maturity Date.
At least seven days prior to the date that is six months after the Closing Date,
the Company, by written notice to the Administrative Agent, may elect an
extension of the Maturity Date in effect at such time by six months from its
then scheduled expiration. Upon receipt of (a) a certificate of the Company
confirming that no Event of Default has occurred and is continuing on the
extension date and (b) payment of the extension fee set forth in the Fee Letter,
such election for an extension of the Maturity Date shall become effective and
the Administrative Agent shall promptly notify each Lender of such election.
Section 2.21. [Reserved].
Section 2.22 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.02.
(ii) Reallocation of Payments. Any payment of principal, interest or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Agreement (whether voluntary or mandatory, at maturity,
pursuant to Section 7.01 or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section
10.08), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Company may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Company, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting
        28



--------------------------------------------------------------------------------



Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.
(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon that Lender will cease to be a
Defaulting Lender; provided that except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
ARTICLE III
Representations and Warranties
Each of the Credit Parties (other than Medtronic and the Company with respect to
Section 3.04(a) and (b)) represents and warrants to the Lenders that:
Section 3.01. Organization; Powers.
Such Credit Party and each of its Subsidiaries is duly organized, validly
existing and in good standing (where applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (where applicable) in, every jurisdiction where such qualification is
required.
        29



--------------------------------------------------------------------------------



Section 3.02. Authorization; Enforceability.
The Transactions, as applicable, are within such Credit Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
shareholder action. This Agreement and each promissory note, if any, has been
duly executed and delivered by such Credit Party party thereto and constitutes a
legal, valid and binding obligation of such Credit Party party thereto,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 3.03. Governmental Approvals; No Conflicts.
The Transactions (a) do not require such Credit Party or any of its Subsidiaries
to obtain or make any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect except for any filing
which, if required, will be timely made, (b) will not result in the violation by
such Credit Party or any of its Subsidiaries of any applicable law or regulation
or the charter, by-laws or other organizational documents of such Credit Party
or any of its Subsidiaries or any order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon such Credit Party or any of its Subsidiaries or
any of their respective assets, or give rise to a right thereunder to require
any payment to be made by such Credit Party or any of its Subsidiaries, and (d)
will not result in the creation or imposition of any Lien on any asset of such
Credit Party or any of its Subsidiaries.
Section 3.04. Financial Condition; No Material Adverse Change.
(a) Parent has heretofore furnished to the Lenders (i) its consolidated balance
sheet and statements of operations, shareholders’ equity and cash flows as of
and for the fiscal year ended April 26, 2019, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) its
consolidated balance sheet and statements of operations and cash flows as of and
for the fiscal quarter ended January 24, 2020. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Parent and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(b) There has been no material adverse change in the business, assets,
operations, or financial condition of Parent and its consolidated Subsidiaries,
taken as a whole, from those disclosed in Parent’s Form 10-K for the fiscal year
ended April 26, 2019, other than as disclosed in Parent’s quarterly report on
Form 10-Q for its fiscal quarter ended January 24, 2020.
Section 3.05. [Reserved].
Section 3.06. Litigation and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Credit
Party, threatened
        30



--------------------------------------------------------------------------------



against or affecting such Credit Party or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) which in any manner draws into question the validity or
enforceability of this Agreement.
(b) Except for the Disclosed Matters or except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither such Credit Party nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in a Material Adverse Effect.
Section 3.07. Compliance with Laws; Sanctions; Anti-Corruption.
(a) Neither such Credit Party nor any of its Subsidiaries is in violation of any
law, rule or regulation (including, without limitation, the Patriot Act and all
applicable anti-money laundering and anti-corruption laws), or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to
result in a Material Adverse Effect.
(b) Neither such Credit Party nor any of its Subsidiaries nor, to the knowledge
of such Credit Party or any of its Subsidiaries, any director, officer or
Financial Officer thereof, is an individual or entity currently the subject of
any Sanctions, nor is such Credit Party physically located, organized or
ordinarily resident in a Designated Jurisdiction.
(c) Such Credit Party and each of its Subsidiaries has conducted their
businesses in compliance with applicable anti-corruption laws and anti-money
laundering laws during the last five years in all material respects, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
Section 3.08. Investment Company Status.
Neither such Credit Party nor any of its Subsidiaries is required to register as
an “investment company” under the Investment Company Act of 1940, as amended
from time to time.
Section 3.09. Taxes.
Such Credit Party and each of its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed (taking into
account any extensions granted by the applicable taxing authority) and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate
        31



--------------------------------------------------------------------------------



proceedings and for which such Credit Party or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.10. ERISA.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $500,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $500,000,000 the fair market value of the
assets of all such underfunded Plans.
Section 3.11. Disclosure.
(a) None of the reports, financial statements, certificates or other information
(other than forward-looking statements or information of a general economic or
industry-specific nature) furnished in writing by or on behalf of such Credit
Party to the Administrative Agent or any Lender for use specifically in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
(b) As of the Closing Date, the information included in each Beneficial
Ownership Certification, if applicable, is true and correct in all respects.
Section 3.12. Federal Regulations.
Neither such Credit Party nor any of its Subsidiaries is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board). No part of the
proceeds of any Loans will be used in any transaction or for any purpose which
violates the provisions of Regulation U or X of the Board, as now and from time
to time hereafter in effect. If requested by any Lender or the Administrative
Agent, the Company will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of Form FR
U-1 referred to in said Regulation U. After application of the proceeds of any
Loans, not more than 25% of the assets of the Company that are subject to a
restriction on sale, pledge, or disposal under this Agreement will be
represented by “margin stock,” as defined in accordance with Regulation U issued
by the Board, now or hereafter in effect.
Section 3.13. Purpose of Loans.
        32



--------------------------------------------------------------------------------



The proceeds of the Loans shall be used to finance any lawful general corporate
purpose, including repayment or refinancing of indebtedness, acquisitions and
working capital of the Company and its subsidiaries.
Section 3.14. Affected Financial Institutions.
No Credit Party is an Affected Financial Institution.
ARTICLE IV
Conditions
Section 4.01. Closing Conditions.
This Agreement shall become effective on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received a favorable written opinion or
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of (i) Wilmer Cutler Pickering Hale & Dorr LLP, New York counsel
to the Credit Parties, (ii) Thomas Osteraas, Senior Principal Legal Counsel,
Corporate & Securities of the Company, as to matters of Minnesota law, (iii) A&L
Goodbody, Irish counsel to the Credit Parties, and (iv) DLA Piper Luxembourg S.à
r.l., Luxembourg counsel to the Credit Parties, and covering such matters
relating to the Credit Parties, this Agreement or the other Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsel to deliver such opinions.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions and any other legal matters relating to each
Credit Party, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President, a Financial Officer,
a director, the secretary or an assistant secretary of:
(i) the Company, confirming the Company’s compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02;
        33



--------------------------------------------------------------------------------



(ii) each of the Guarantors, certifying that the guarantee of the Commitments
will not cause any guarantee or similar limits binding on such Guarantor to be
exceeded; and
(iii) Parent, confirming that (x) the entry into this Agreement and the
performance of its obligations under this Agreement does not constitute
financial assistance for the purposes of Section 82 of the Act because the
provisions of Section 82(h) apply, (y) neither Parent nor any director or
company secretary of Parent is a company or a Person to whom Chapter 3 or
Chapter 4 of Part 14 of the Act applies and (z) the prohibition contained in
Section 239 of the Act does not apply to this Agreement (including the
Guaranty).
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, without limitation the
fees set forth in the Fee Letter and, to the extent invoiced at least two
Business Days prior to the Closing Date, the reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
(f) (i) Upon the reasonable request of any Lender made at least ten days prior
to the Closing Date, the Company shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five days prior to the Closing Date and (ii)
at least five days prior to the Closing Date, any Credit Party that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Credit Party.
Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender, with a copy to the Company, prior
to the proposed Closing Date specifying its objection thereto.
Section 4.02. Each Credit Event.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than a conversion or a continuation of a Borrowing) is subject to the
satisfaction of the following conditions:
(a) The representations and warranties of the Credit Parties set forth in this
Agreement shall be true and correct in all material respects (except to the
extent qualified by materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of,
and after giving effect to, such Borrowing; provided, that, the representations
and warranties contained in Sections 3.04(b), 3.06 (other than clause (a)(ii)
        34



--------------------------------------------------------------------------------



thereof) and 3.10 shall be deemed made, and shall be required to be true and
correct, only on the Closing Date.
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Credit Parties on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, Parent (with respect to Section 5.01 and Section 5.02) and each of the
Credit Parties (with respect to Section 5.03 through Section 5.09) covenants and
agrees with the Lenders that:
Section 5.01. Financial Statements and Other Information.
Parent will furnish to the Administrative Agent (with copies for each Lender):
(a) within 100 days after the end of each fiscal year of Parent (or such longer
period as may be permitted by SEC rules and regulations then in effect), its
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Parent and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP (the Lenders agree that Parent’s obligations under this
paragraph (a) may be satisfied in respect of any fiscal year by delivery to the
Administrative Agent, with copies for each Lender, within 100 days after the end
of such fiscal year of its annual report for such fiscal year on Form 10-K as
filed with the SEC);
(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent (or such longer period as may be permitted by SEC
rules and regulations then in effect), its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes (the Lenders agree that Parent’s obligations under this
paragraph (b) may be satisfied in respect of any fiscal quarter by delivering to
the Administrative Agent, with
        35



--------------------------------------------------------------------------------



copies for each Lender, within 55 days after the end of such fiscal quarter of
its quarterly report for such fiscal quarter on Form 10-Q as filed with the
SEC);
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer of Parent (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04(a)(i) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
(d) promptly after the same become publicly available or upon transmission or
receipt thereof, copies of all periodic and other reports, proxy statements and
other materials filed by any Credit Party or any of its Subsidiaries with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange, or distributed by any Credit
Party to its shareholders generally, as the case may be, provided that, with
respect to materials filed with any national securities exchange, only material
filings shall be required to be delivered pursuant to this paragraph (d); and
(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website on the Internet at the website address listed
on Schedule 10.01; or (ii) on which such documents are posted on Parent’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the posting or other electronic delivery of the
documents referred to above.
Each Credit Party hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of Parent hereunder (collectively, “Parent Materials”) by posting the Parent
Materials on IntraLinks, SyndTrak, Clearpar or another similar electronic system
(the “Platform”).
Section 5.02. Notices of Material Events.
Parent will furnish to the Administrative Agent and each Lender promptly after
any Responsible Officer of a Credit Party obtains knowledge thereof, written
notice of the following:
(a) the occurrence of any Default;
        36



--------------------------------------------------------------------------------



(b) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(c) the revocation of any license, permit, authorization, certificate,
qualification or accreditation of any Credit Party or any of its Subsidiaries by
any Governmental Authority if all such revocations in the aggregate could
reasonably be expected to have a Material Adverse Effect; and
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of Parent setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.03. Existence; Conduct of Business.
Such Credit Party will, and will cause each of its Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except in the case of any
such Subsidiary (other than the Company) where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, liquidation,
dissolution or stock or asset sale permitted under Section 6.03 or (ii) the
conversion of a Subsidiary (other than the Company) into a limited liability
company, a corporation or other organizational form.
Section 5.04. Payment of Taxes.
Such Credit Party will, and will cause each of its Subsidiaries to, pay its tax
obligations, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Credit Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.05. Maintenance of Properties; Insurance.
Such Credit Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all of its property in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations or
maintain a system or systems of self-insurance or assumption of risk which
accords with the practices of similar businesses.
Section 5.06. Books and Records; Inspection Rights.
        37



--------------------------------------------------------------------------------



Such Credit Party will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and materially correct entries
are made of all dealings and transactions in relation to its business and
activities. Such Credit Party will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice (and at their own expense, unless an Event of
Default has occurred and is continuing), to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
in each case during normal business but not more than once per year unless an
Event of Default has occurred and is continuing; provided, however, that (a) all
visits or discussions by any Lender shall be coordinated through the
Administrative Agent and (b) a Responsible Officer of a Credit Party shall be
present during any discussions with any independent public accountants.
Section 5.07. Compliance with Laws.
Such Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Such Credit Party will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable anti-corruption laws, anti-money laundering laws and applicable
Sanctions.
Section 5.08. Use of Proceeds.
The proceeds of the Loans will be used for the purposes described in Section
3.13. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of Regulations U or X of
the Board.
Section 5.09. Maintenance of Accreditation, Etc.
Such Credit Party will preserve and maintain, and cause each of its Subsidiaries
to preserve and maintain, all licenses, permits, authorizations, certifications
and qualifications (including, without limitation, those qualifications with
respect to solvency and capitalization) required, except where the failure to do
so would not result in a Material Adverse Effect.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of the Credit Parties covenants and agrees with the Lenders that:
Section 6.01. Indebtedness.
Such Credit Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any other Indebtedness or liability on
account of borrowed money,
        38



--------------------------------------------------------------------------------



represented by any notes, bonds, debentures or similar obligations, or on
account of the deferred purchase price of any property, or any other deposits,
advance or progress payments under contracts, except (without duplication so
that Indebtedness that meets any one of the exceptions below shall not count
against any other exception below):
(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;
(b) Indebtedness of the Credit Parties and their Subsidiaries consisting of
Capital Lease Obligations or Indebtedness incurred to provide all or a portion
of the purchase price or cost of construction of an asset provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset and (ii) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, except, in either case, to the extent such
Indebtedness is secured by Liens permitted under Section 6.02;
(c) Indebtedness of any Credit Party to any other Credit Party or any Subsidiary
of any Credit Party or of any Subsidiary of any Credit Party to any Credit Party
or any other Subsidiary of any Credit Party;
(d) Indebtedness secured by Liens to the extent permitted under Section 6.02;
(e) Other unsecured Indebtedness of the Credit Parties and their Subsidiaries;
provided that, in the case of such Indebtedness incurred by any Credit Party,
such Indebtedness is not senior in right of payment to the payment of the
Indebtedness arising or existing under this Agreement and the other Credit
Documents; and
(f) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof.
Section 6.02. Liens.
Such Credit Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired by it, except
(without duplication so that Liens that meet any one of the exceptions below
shall not count against any other exception below):
(a) Liens pursuant to any Credit Document;
(b) Liens existing on the date hereof and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
and (iii) the direct or any contingent obligor with respect thereto is not
changed;
(c) Liens on any property or asset acquired (whether by merger, consolidation,
purchase, lease or otherwise), constructed or improved by Parent or any
Subsidiary after the date
        39



--------------------------------------------------------------------------------



hereof which are created or assumed prior to, contemporaneously with, or within
360 days after, such acquisition, construction or improvement, to secure or
provide for the payment of all or any part of the cost of such acquisition,
construction or improvement (including related expenditures capitalized for
federal income tax purposes in connection therewith) incurred after the date
hereof;
(d) Liens on any property or asset existing at the time of acquisition thereof,
whether by merger, consolidation, purchase, lease or otherwise;
(e) Liens in favor of, or which secure, Indebtedness owing to Parent or any
other Credit Party;
(f) Liens in favor of the United States or any state thereof, or any department,
agency, or instrumentality or political subdivision thereof, or political entity
affiliated therewith, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments, or
other obligations, pursuant to any contract or statute, or to secure any
Indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring, constructing or improving the property subject to such Liens
(including Liens incurred in connection with pollution control, industrial
revenue or similar financings);
(g) Liens imposed by law, such as mechanics’, workmen’s, repairmen’s,
materialmen’s, carriers’, warehousemen’s, vendors’ or other similar Liens
arising in the ordinary course of business, or governmental (federal, state or
municipal) Liens arising out of contracts for the sale of products or services
by Parent or any Subsidiary, or deposits or pledges to obtain the release of any
of the foregoing;
(h) pledges or deposits under workmen’s compensation, unemployment insurance, or
similar legislation and Liens of judgments thereunder which are not currently
dischargeable, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of money) or leases to which Parent or any
Subsidiary is a party, or deposits to secure public or statutory obligations of
Parent or any Subsidiary, or deposits in connection with obtaining or
maintaining self-insurance or to obtain the benefits of any law, regulation or
arrangement pertaining to workmen’s compensation, unemployment insurance, old
age pensions, social security or similar matters, or deposits of cash or
obligations of the United States to secure surety, appeal or customs bonds to
which Parent or any Restricted Subsidiary is a party, or deposits in litigation
or other proceedings such as, but not limited to, interpleader proceedings;
(i) Liens created by or resulting from any litigation or other proceeding which
is being contested in good faith by appropriate proceedings, including Liens
arising out of judgments or awards against Parent or any Subsidiary with respect
to which Parent or such Subsidiary is in good faith prosecuting an appeal or
proceedings for review; or Liens incurred by Parent or any Subsidiary for the
purpose of obtaining a stay or discharge in the course of any litigation or
other proceeding to which Parent or such Subsidiary is a party;
        40



--------------------------------------------------------------------------------



(j) Liens for taxes or assessments or governmental charges or levies not yet due
or delinquent, or which can thereafter be paid without penalty, or which are
being contested in good faith by appropriate proceedings;
(k) Liens consisting of easements, rights-of-way, zoning restrictions,
restrictions on the use of real property, and defects and irregularities in the
title thereto, landlords’ Liens and other similar Liens and encumbrances none of
which interfere materially with the use of the property covered thereby in the
ordinary course of the business of Parent or such Subsidiary and which do not,
in the opinion of Parent, materially detract from the value of such properties;
(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Parent
or the applicable Subsidiary in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (ii) such deposit account is not
intended to provide collateral to the depository institution;
(m) any extension, renewal or replacement (or successive extensions, removals or
replacements) as a whole or in part, of any Lien referred to in the foregoing
clauses (a) to (p), inclusive; provided that (i) such extension, renewal or
replacement Lien shall be limited to all or a part of the same property, shares
of stock or Indebtedness that secured the Lien extended, renewed or replaced
(plus improvements on such property) and (ii) the Indebtedness secured by such
Lien at such time is not increased;
(n) Liens securing Indebtedness in respect of Capital Lease Obligations;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
(o) Liens, if any, arising in respect of any factoring, assignment or sales of
accounts receivable or similar arrangements; and
(p) Liens securing other Indebtedness or obligations in an aggregate amount for
all Credit Parties and their Subsidiaries not exceeding at any time the greater
of (x) 20% of Consolidated Net Tangible Assets as at the end of the immediately
preceding fiscal quarter and (y) $4.0 billion.
Section 6.03. Fundamental Changes.
Such Credit Party will not, and will not permit any of its Subsidiaries that,
individually or in the aggregate, represent all or substantially all of the
assets of Parent and its Subsidiaries taken as a whole to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of Parent and its Subsidiaries taken as a whole, in each case, whether
now owned or hereafter acquired, or
        41



--------------------------------------------------------------------------------



liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person (other than the Company) may merge into a Credit Party in a transaction
in which such Credit Party is the surviving entity, (ii) any Person (other than
the Company), including any Affiliate, may merge with any Subsidiary of a Credit
Party in a transaction in which the surviving entity is a Subsidiary of a Credit
Party, (iii) any Subsidiary (other than the Company) of a Credit Party may sell,
transfer, lease or otherwise dispose of its assets or stock to a Credit Party or
to another Subsidiary of a Credit Party, (iv) any Subsidiary (other than the
Company) of a Credit Party may liquidate or dissolve or any Credit Party or any
of its Subsidiaries may sell, transfer, lease or otherwise dispose of any assets
if, in each case, such sale, transfer, lease or other disposition does not
involve all or substantially all of the assets of Parent and its Subsidiaries
taken as a whole, (v) any Credit Party and any of its Subsidiaries may sell
immaterial businesses, including Subsidiaries, in the ordinary course of
business and (vi) any Subsidiary of a Credit Party formed for the purpose of
acquiring a Person or a minority interest in any Person may merge into such
Person.
Section 6.04. Business Activity.
Such Credit Party will not, nor will Parent permit any of its Significant
Subsidiaries to, alter the character of its business in any material respect
from that conducted as of the Closing Date; it being understood that this
Section 6.04 shall not prohibit the Credit Parties, or any Significant
Subsidiaries of Parent, from conducting any business or business activities
incidental or related to such business as carried on as of the Closing Date or
any business or activity that is reasonably similar or complementary thereto or
a reasonable extension, development or expansion thereof or ancillary thereto.
Section 6.05. Sanctions.
Such Credit Party will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, in a manner that would
result in a violation by any individual or entity participating in the
transaction, whether as Lender, Administrative Agent or otherwise, of any
Sanctions.
Section 6.06. Anti-Corruption Laws; Anti-Money Laundering Laws.
Such Credit Party will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of any Loan for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, the Patriot Act, The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act”) or other similar legislation in other
jurisdictions, if applicable.
ARTICLE VII
Events of Default
Section 7.01. Events of Default.
        42



--------------------------------------------------------------------------------



If any of the following events (“Events of Default”) shall occur:
(a) any Credit Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b) any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in Section 7.01(a)) payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;
(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party or any of its Subsidiaries in or in connection with this Agreement
or any amendment or modification hereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof, shall prove to have
been incorrect in any material respect when made or deemed made;
(d) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to such Credit Party’s
existence) or 5.08 or in Article VI;
(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
7.01(a), (b) or (d)), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent (given at the request
of any Lender) to the Credit Parties;
(f) any Credit Party or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of
Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace periods or notice requirements);
(g) the Company, Parent or any Subsidiary shall default in the performance of
any obligation in respect of any Material Indebtedness or any “change of
control” (or equivalent term) shall occur with respect to any Material
Indebtedness, in each case, that results in Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (subject to any
applicable grace periods or notice requirements) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) the Indebtedness under this Agreement,
(iii) any “change of control” put arising as a result of any acquisition of any
Subsidiary so long as any such Indebtedness that is put in accordance with the
terms of such Indebtedness is paid as required by the terms of such Indebtedness
or (iv) any required repurchase, repayment or redemption of (or offer to
repurchase, repay or redeem) any Indebtedness that was incurred for the
specified purpose of financing all or a portion of the consideration for a
merger or acquisition; provided that such repurchase,
        43



--------------------------------------------------------------------------------



repayment or redemption (or offer to repurchase, repay or redeem) results solely
from the failure of such merger or acquisition to be consummated;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership, examinership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, examiner, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days (or for
the case of Parent or any Irish incorporated entity shall continue undismissed
for 14 days) or an order or decree approving or ordering any of the foregoing
shall be entered;
(i) any Credit Party or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in Section 7.01(h), (iii) apply for
or consent to the appointment of a receiver, examiner, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or any
Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j) any Credit Party or any Significant Subsidiary shall become unable, admit in
writing its inability to pay, or fail generally to pay its debts as they become
due;
(k) one or more judgments or decrees shall be rendered against any Credit Party,
any Significant Subsidiary or any combination thereof and the same shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within 75
days from the entry thereof that involves in the aggregate a liability (not paid
or fully covered by insurance) of $200,000,000 or more;
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(m) a Change in Control shall occur; or
(n) this Agreement, any promissory note delivered pursuant to Section 2.09 or
any Guaranty shall, for any reason, cease to be in full force and effect, or any
Credit Party shall contest in writing the validity or enforceability hereunder
or under any such promissory note, in each case, other than in accordance with
the terms hereof and thereof;
        44



--------------------------------------------------------------------------------



then, in every such event (other than an event with respect to any Credit Party
described in Section 7.01 (h) or (i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Company, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately (and the Commitments shall terminate), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; and in case of any event with respect to any
Credit Party described in Section 7.01(h) or (i), the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Company accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company.
ARTICLE VIII
The Administrative Agent
Section 8.01. Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Mizuho to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Company nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Document (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 8.02. Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Parent or any of its Subsidiaries or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
        45



--------------------------------------------------------------------------------



Section 8.03. Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02 and Section 7.01) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
        46



--------------------------------------------------------------------------------



Section 8.04. Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 8.05. Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
Section 8.06. Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, upon the Company’s prior written approval
(which approval shall not be unreasonably withheld, conditioned or delayed and
shall not be required during the continuance of an Event of Default), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint, with the Company’s prior written approval (which approval
shall not be unreasonably withheld, conditioned or delayed and shall not be
required during the continuance of an Event of Default), a successor
Administrative Agent meeting the qualifications set forth above, provided
        47



--------------------------------------------------------------------------------



that in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, upon the Company’s
prior written approval (which approval shall not be unreasonably withheld,
conditioned or delayed and shall not be required during the continuance of an
Event of Default), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any cash collateral held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The on-going
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Credit Documents, including (x) holding any cash collateral on behalf
of any of the Lenders and (y) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
Section 8.07. Non-Reliance on Administrative Agent and Other Lenders.
        48



--------------------------------------------------------------------------------



Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
Section 8.08. [Reserved].
Section 8.09. Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Company, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.11 and 10.03) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11 and 10.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Company under the Credit Documents or the rights of any
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender in any such proceeding.
Section 8.10. Indemnification of Administrative Agent.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), pro rata,
        49



--------------------------------------------------------------------------------



and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct as determined in a final, non-appealable judgment of a court of
competent jurisdiction; provided, however, that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Company. The undertaking in
this Section shall survive termination of the Commitments, the payment of all
obligations hereunder and the resignation or replacement of the Administrative
Agent.
Section 8.11. Guaranty Matters
Without limiting the provisions of Section 8.09, the Lenders irrevocably
authorize the Administrative Agent to, and the Administrative Agent hereby
agrees with the Credit Parties that the Administrative Agent shall, with the
consent of the Required Lenders, release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Credit Documents or, in the case of Medtronic,
if Medtronic certifies to the Administrative Agent that it is not an obligor (as
borrower, guarantor or otherwise) in respect of Indebtedness (a) for borrowed
money consisting of bonds, debentures, notes or other similar debt securities
issued in (i) a public offering registered under the Securities Act, (ii) a
private placement to institutional investors that is resold in accordance with
Rule 144A or Regulation S under the Securities Act, or (iii) a placement to
institutional investors, or (b) under syndicated or commercial bank loan credit
facilities, in an aggregate outstanding principal amount (in respect of borrowed
money described in clause (a)) or aggregate commitment (in respect of facilities
described in clause (b)) of $1 billion or more (other than (a) Indebtedness
owing to Parent or any of its Subsidiaries, (b) Indebtedness under any Credit
Document and (c) Capital Lease Obligations).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 8.11.
ARTICLE IX
Guaranty
Section 9.01. The Guaranty.
        50



--------------------------------------------------------------------------------



Each Guarantor, jointly and severally, hereby irrevocably and unconditionally
guarantees to each Lender and the Administrative Agent the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on the Loans made to the Company pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by the
Company under this Agreement or any of the other Credit Documents. Upon failure
by the Company to pay punctually any such amount, the applicable Guarantors
shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in this Agreement (the “Guaranteed Obligations”).
Section 9.02. Nature of Guaranty Unconditional.
(a) Each Guarantor agrees that its obligations under this Article IX shall be
irrevocable, unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged or otherwise affected by:
(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Company under this Agreement or any other Credit
Document, by operation of law or otherwise;
(ii) any modification or amendment of or supplement to this Agreement or any
other Credit Document;
(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Company under this Agreement or any
other Credit Document;
(iv) any change in the organizational existence, structure or ownership of the
Company, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Company or its assets or any resulting release or
discharge of any obligation of the Company contained in this Agreement or any
other Credit Document;
(v) the existence of any claim, set-off or other rights such Guarantor may have
at any time against the Company, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
(iv) any illegality, invalidity or unenforceability relating to or against the
Company for any reason of this Agreement or any other Credit Document, or any
provision of applicable law or regulation purporting to prohibit the Borrowing
by the Company or the payment by the Company or any other Guarantor of the
principal of or interest on the Loans or any other amount payable by it under
this Agreement or any other Credit Document; or
(vii) any other act or omission to act or delay of any kind by the Company, the
Administrative Agent, any Lender or any other Person or any other circumstance
        51



--------------------------------------------------------------------------------



whatsoever which might, but for the provisions of this clause (vii), constitute
a legal or equitable discharge of such Guarantor’s obligations hereunder.
(b) Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Company and any other Guarantor or any other
Person or against any other guarantee for the Guaranteed Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company and any other Guarantor or
any other Person or to realize upon any such guarantee or to exercise any such
right of offset, or any release of the Company and any other Guarantor or any
other Person or any such guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
Section 9.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.
Except as set forth in Section 9.08, each Guarantor’s obligations under this
Article IX shall remain in full force and effect until the Commitments shall
have terminated in full and the principal of and interest on the Loans and all
other amounts payable by the Company under this Agreement and each other Credit
Document shall have been paid in full. If at any time any payment of the
principal of or interest on the Loans or any other amount payable by the Company
under this Agreement or any other Credit Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Company or otherwise, the obligations of each Guarantor under this
Article IX with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.
Section 9.04. Waiver by the Guarantors.
Each Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and any notice not provided for herein, as well as any requirement that
at any time any action be taken by any Person against the Company, any other
Guarantor or any other Person.
Section 9.05. Subrogation.
Each Guarantor irrevocably waives any and all rights to which it may be
entitled, by operation of law or otherwise, upon making any payment pursuant to
this Article IX, to be subrogated to the rights of the payee against the Company
with respect to such payment or against any direct or indirect security
therefor, or otherwise to be reimbursed, indemnified or exonerated by or for the
account of the Company in respect thereof.
        52



--------------------------------------------------------------------------------



Section 9.06. Stay of Acceleration.
If acceleration of the time for payment of any amount payable by the Company
under this Agreement (or any promissory notes issued in connection with same) is
stayed upon the insolvency, bankruptcy or reorganization of the Company, all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent made at the request of the Required Lenders.
Section 9.07. Limitation on Obligations Guaranteed.
The obligations of each Guarantor under this Article IX shall be limited to an
aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations under this Article IX subject to avoidance under the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Agreement and the Guaranteed Obligations.
Notwithstanding anything to the contrary contained in this Agreement, the
obligations of Parent under this Article 9 shall exclude any obligation to the
extent that it would result in the relevant obligation constituting unlawful
financial assistance within the meaning of Section 82 of the Act.
Section 9.08. Scheme.
The obligations and liabilities of each Guarantor under this Agreement shall not
be affected by any reduction occurring in, or other arrangement being made
relating to the liabilities of any Credit Party to the Lenders as a result of
any arrangement or composition, made pursuant to any of the provisions of the
Act or any analogous provisions in any other jurisdiction or made pursuant to
any proceedings or actions whatsoever and whether or not following the
appointment of an administrator, administrative receiver, trustee, liquidator,
receiver or examiner or any similar officer or any analogous event occurring
under the laws of any relevant jurisdiction to any Credit Party or over all or a
substantial part of the assets (as the case may be) of any Credit Party and each
Guarantor hereby agrees with and to the Lenders and the Administrative Agent
that the amount recoverable by the Lenders from the Guarantors hereunder will be
and will continue to be the full amount which would have been recoverable by the
Lenders from the Guarantors in respect of each Guarantor’s liabilities had no
such arrangement or composition or event as aforesaid been entered into.
Section 9.09. Additional to Other Documents.
Each Guarantor agrees that its obligations contained in this Article IX shall be
additional to any other guarantee or security at any time held from such
Guarantor or any other Person in respect of all or any of the Guaranteed
Obligations.


        53



--------------------------------------------------------------------------------





ARTICLE X
Miscellaneous
Section 10.01. Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail or telecopier
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i) if to any Credit Party or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.01; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that, the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such
        54



--------------------------------------------------------------------------------



notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
PARENT MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE PARENT MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Credit Party’s or the
Administrative Agent’s transmission of Parent Materials or notices through the
Platform, any other electronic platform or electronic messaging service or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Credit Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Company, the Guarantors and the
Administrative Agent may change its address, electronic mail address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, electronic
mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the Company and the Administrative Agent.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Borrowing Requests and Interest Election Requests)
purportedly given by or on behalf of the Company even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each
        55



--------------------------------------------------------------------------------



notice purportedly given by or on behalf of the Company. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
Section 10.02. Waivers; Amendments.
(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender may have had notice or knowledge
of such Default at the time.
(b) Neither this Agreement nor any provision hereof or any provision of any
other Credit Document may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company, the Guarantors
and the Required Lenders and acknowledged by the Administrative Agent or by the
Company and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon without the written consent of
each Lender directly affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, , or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) other than as provided in
Section 8.11 as in effect on the date hereof, release Parent and/or Medtronic
from the Guaranty in Article IX without the written consent of each Lender or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
        56



--------------------------------------------------------------------------------



Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(c) Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Credit Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
Section 10.03. Expenses; Indemnity; Damage Waiver.
(a) The Company shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent, in connection with the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees and disbursements of any
outside counsel for the Administrative Agent or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.
(b) The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees and disbursements of any outside counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the actual or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Company
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a Credit
Party or any of its directors, shareholders or creditors, an Indemnitee or any
other Person, and regardless of whether any Indemnitee is a party thereto (all
of the foregoing, collectively, the “Indemnified Liabilities”); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction to have (x) resulted from the gross negligence
or willful misconduct of such Indemnitee as finally determined in a
non-appealable judgment by a court of competent
        57



--------------------------------------------------------------------------------



jurisdiction, (y) resulted from a material breach of the Credit Documents by
such Indemnitee as finally determined in a non-appealable judgment by a court of
competent jurisdiction or (z) arise from disputes between or among Indemnitees
(other than disputes involving claims against the Administrative Agent in its
capacity as such in connection with its syndication of the Loans and Commitments
hereunder) that do not involve an act or omission by any Credit Party or their
respective subsidiaries. Paragraph (b) of this Section shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax claim.
(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d) To the extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby if such Indemnitee
has used reasonable care in the distribution of such information or other
materials distributed by it.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
Section 10.04. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of their respective rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Company without such consent shall be null and void); provided, however, that no
such consent shall be required for any transaction permitted under Section 6.03.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
        58



--------------------------------------------------------------------------------



(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) each of the
Company and the Administrative Agent must give their prior written consent to
such assignment except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund with respect thereto (which consent, in each case,
shall not be unreasonably withheld or delayed, it being understood that the
Company may withhold consent with respect to an assignment to a Disqualified
Lender); provided further that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, (ii) except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund with respect thereto or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than ¥10,000,000,000,
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment, unless each of the Company and the Administrative
Agent otherwise consent and, after giving effect to such assignment, the
assigning Lender and its Affiliates and the Approved Funds with respect to such
Lender shall have a Commitment of at least ¥10,000,000,000 unless each of the
Company and the Administrative Agent otherwise consents, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (unless waived by the Administrative Agent in its sole discretion), (v)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and (vi) no such assignment shall be made
to a natural person; provided further that any consent of the Company otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing. Upon acceptance and recording pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03 and shall continue to be bound by Section 8.10, in
each case as relates to matters arising before such assignment). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this paragraph shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional
        59



--------------------------------------------------------------------------------



payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(c) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), and the Company, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.
(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may
        60



--------------------------------------------------------------------------------



provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.16 unless (i) in the case of a Participant that would be a Foreign Lender if
it were a Lender, the Company is notified of the participation sold to such
Participant and (ii) such Participant agrees, for the benefit of the Company, to
comply with Section 2.16(e) as though it were a Lender. Each Lender that sells a
participation shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such assignee for such Lender as
a party hereto.
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company, the option to
provide to the Company all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Company pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to
        61



--------------------------------------------------------------------------------



provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any payment under this Agreement
for which a Lender would otherwise be liable, for so long as, and to the extent,
the related Granting Lender makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees that, prior to the date that is one year and one
day after the payment in full of all outstanding senior indebtedness of any SPC,
it will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 10.04 or in Section 10.12, any SPC may (i) with notice to, but
without the prior written consent of, the Company or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.
Section 10.05. Survival.
All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
Section 10.06. Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in
        62



--------------------------------------------------------------------------------



Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” and words of like import in this Agreement shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided, further,
that, without limiting the foregoing, upon the request of the Administrative
Agent, any electronic signature shall be promptly followed by such manually
executed counterpart.
Section 10.07. Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
Section 10.08. Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of the Company or
any other Credit Party against any of and all the obligations of the Company or
any other Credit Party now or hereafter existing under this Agreement held by
such Lender or such Affiliate, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement and although such
obligations may be unmatured or are owed to a branch office or Affiliate of such
Lender different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
        63



--------------------------------------------------------------------------------



trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Section 10.09. Governing Law; Jurisdiction; Consent to and Appointment for
Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto or any related party of the foregoing in any way relating
to this Agreement or the transactions relating hereto, in any forum other than
the Supreme Court of the State of New York sitting in New York County or of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Credit Parties or their
properties in the courts of any jurisdiction.
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01 and, in the case of Parent and
the Company, such Credit Party hereby irrevocably appoints Medtronic as its
agent for service of process in respect of any proceedings in New York. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
Section 10.10. WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR
        64



--------------------------------------------------------------------------------



RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11. Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 10.12. Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ and its Approved Funds’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) on a confidential basis
to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent, and only to the extent, required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Person required to disclose such information shall take
reasonable efforts (at the Company’s expense) to ensure that any Information so
disclosed shall be afforded confidential treatment, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, and (ii) to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to the Company and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating Parent,
the Company or any of their respective Subsidiaries or this Agreement or (ii)
the CUSIP Service Bureau or any successor agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this Agreement, (h) with the
consent of the Company or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Company who is not, to the knowledge of the
Administrative Agent or such Lender, under an obligation of confidentiality to
the Company with respect to such Information. For the purposes of this Section,
“Information” means all information received from the Company relating to any
Credit Party or its business, other than any such information
        65



--------------------------------------------------------------------------------



that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Credit Documents, and the Commitments, excluding any confidential
information relating to the business of Parent or any of its Subsidiaries.
Section 10.13. Patriot Act Notice.
Each Lender that is subject to the Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Credit
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Credit Party in accordance with the Patriot Act.
The Credit Parties or their respective Subsidiaries shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
Section 10.14. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without
limitation, Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, Interest Election Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
Section 10.15. No Advisory or Fiduciary Responsibility.
        66



--------------------------------------------------------------------------------



In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Credit Party acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between each Credit Party and its Affiliates, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, (B) each Credit
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Credit Party or any of its Affiliates, or any other Person and (B) none
of the Administrative Agent or any Lender has any obligation to any Credit Party
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of any Credit Party and its Affiliates,
and none of the Administrative Agent or any Lender has any obligation to
disclose any of such interests to any Credit Party or its Affiliates. To the
fullest extent permitted by law, each Credit Party hereby waives and releases
any claims that it may have against the Administrative Agent and the Lenders
with respect to any breach or alleged breach of fiduciary duty in connection
with any aspect of any transaction contemplated hereby
Section 10.16. [Reserved].
Section 10.17. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
Solely to the extent any Lender that is an Affected Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any
Credit Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
Affected Financial Institution arising under this Agreement, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
        67



--------------------------------------------------------------------------------



undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 10.18. Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 10.18, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
        68



--------------------------------------------------------------------------------





“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Remainder of Page Intentionally Left Blank]


        69




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.
MEDTRONIC GLOBAL HOLDINGS S.C.A., a
Luxembourg corporate partnership limited by shares (société en commandite par
actions) acting through Medtronic Global Holdings GP
S.à.r.l. as its general partner, in turn acting by


By: /s/ Erik De Gres   
Name: Erik De Gres
Title: Managing Director and authorized signatory




Signature Page to Term Loan Agreement


--------------------------------------------------------------------------------



MEDTRONIC, INC.


By: /s/ Jason Bristow  
Name: Jason Bristow
Title: Treasurer

Signature Page to Term Loan Agreement


--------------------------------------------------------------------------------



Signed for and on behalf of
MEDTRONIC PLC:


By: /s/ Jason Bristow  
Name: Jason Bristow
Title: Treasurer




In the presence of:


By: /s/ Thomas Osteraas  


Witness


Address: 710 Medtronic Pkwy.
        Minneapolis, MN 55432


Name: Thomas Osteraas


Occupation: Senior Principal Legal Counsel










1




--------------------------------------------------------------------------------



MIZUHO BANK, LTD. as Administrative Agent and Lender
By: /s/ Tracy Rahn  
Name: Tracy Rahn
Title: Executive Director


















1




--------------------------------------------------------------------------------



Schedule 2.01 — Commitments

LENDERCOMMITMENTAPPLICABLE PERCENTAGEMizuho Bank,
Ltd.¥300,000,000,000100.0000000%Total of Commitments¥300,000,000,000100.0000000%



1




--------------------------------------------------------------------------------





        2

